DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-16 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 30 March 2020 and 09 August 2021 have been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (US 2014/0275840 A1) in view of Shmueli (WO 2012/0140559 A1). 
Regarding claim 1, Osorio describes a method of cardiac monitoring ([0042], [0071]), comprising
sensing an activity level of a user with a first sensor of a wearable device ([0028], [0035]) 
when the activity level is resting ([0057], figures 4A and 4B, the left-most section of the plots indicating minimal activity level, i.e., rest), sensing a heart rate parameter of the user with a second sensor of the wearable device ([0042])
determining a discordance is present between the activity level value and the heart rate parameter ([0029], for example, determining whether a change in heart rate is commensurate with a change in activity type and level; [0044] - [0045]; figure 4B)
based on the presence of the discordance, indicating to the user, using the wearable device, a possibility of an arrhythmia being present ([0003], wherein the pathological body state may be an arrhythmia, as described in [0071])
Regarding claim 1, Osorio does not explicitly disclose the use of a wristlet or smartwatch worn by the user, receiving electric signals of the user from ECG electrodes of the smartwatch, and displaying an ECG rhythm strip from the electric signals.  However, Shmueli also describes a method of cardiac monitoring (p. 1:9-11; p. 8:30-32), including the use of a wristlet or smartwatch worn by the user (p. 9:1-3), receiving electric signals of the user from ECG electrodes of the smartwatch (p. 9:8-16, electrical contacts 14, for example), and displaying an ECG rhythm strip from the electric signals (p. 9:26-28; 11:10-15).  Shmueli describes all of these components as part of an overall method designed to correlate a user’s heart rate parameters and electrocardiogram parameters (p. 13:10-21: “search for correlations between the SpO2 signal and the ECG signal to produce new detection parameters…so as to enhance the detection algorithms of irregular heart conditions”).  As Shmueli is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate Shmueli’s ECG detection and correlation algorithms into the method described by Osorio, as doing so advantageously allows the resulting method to be more accurate and reliable, while reducing false detection of irregular heart conditions (please see Osorio at [0029] and [0036]).  
Regarding claim 9, Osorio describes a device ([0028]) comprising
a processor ([0034])
a first sensor configured to sense an activity level value of a user, wherein the first sensor is coupled to the processor ([0028], [0035])
a second sensor configured to sense a heart rate parameter of the user when the activity level value is resting, wherein the second sensor is coupled to the processor ([0042])
a non-transitory computer readable storage medium encoded with a computer program including instructions executable by the processor to cause the processor to ([0008])
determine if a discordance is present between the activity level value of the user and the heart rate parameter of the user ([0029], for example, determining whether a change in heart rate is commensurate with a change in activity type and level; [0044] - [0045]; figure 4B)
based on the presence of the discordance, indicate to the user a possibility of an arrhythmia being present ([0003], wherein the pathological body state may be an arrhythmia, as described in [0071])
Regarding claim 9, Osorio does not explicitly disclose a smartwatch comprising the elements listed, wherein the second sensor is a photoplethysmogram (PPG) sensor, and wherein the processor receives electric signals of the user from ECG electrodes of the smartwatch if the possibility of an arrhythmia is indicated and displays an ECG rhythm strip from the electric signals.  However, Shmueli also describes a device for sensing cardiac parameters of a patient (p. 1:9-11; p. 8:30-32), including a smartwatch (p. 9:1-3), a photoplethysmogram sensor (p. 7:25-31), and wherein a processor receives electric signals of the user from ECG electrodes of the smartwatch (p. 9:8-16, electrical contacts 14, for example) and displays an ECG rhythm strip from the electric signals (p. 9:26-28; 11:10-15).  Shmueli describes all of these components as part of an overall method designed to correlate a user’s heart rate parameters and electrocardiogram parameters (p. 13:10-21: “search for correlations between the SpO2 signal and the ECG signal to produce new detection parameters…so as to enhance the detection algorithms of irregular heart conditions”).  As Shmueli is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate Shmueli’s ECG detection and correlation algorithms into the method described by Osorio, as doing so advantageously allows the resulting method to be more accurate and reliable, while reducing false detection of irregular heart conditions (please see Osorio at [0029] and [0036]).  
Regarding claims 5 and 13, Shmueli further describes instructing the user to record an electrocardiogram using the wearable device (p. 12:23-32). 
Regarding claims 7 and 15, Osorio further describes wherein the first sensor comprises an accelerometer ([0028]).

Claims 2, 3, 4, 6, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio in view of Shmueli, further in view of Katra et al. (US 2014/0276154 A1). 
Regarding claims 2 and 10, Osorio in view of Shmueli suggests the method according to claim 1 and the smartwatch according to claim 9, including wherein the heart rate parameter comprises an indication of heart rate variability (Osorio: [0042]), but neither Osorio nor Shmueli explicitly disclose wherein the arrhythmia is atrial fibrillation.  However, Katra also describes a method of cardiac monitoring ([0025]), including wherein the method monitors for atrial fibrillation ([0025]).  As Katra is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an atrial fibrillation confirmation step similar to that described by Katra when using the system described by Osorio and Shmueli, as doing so advantageously allows the resulting system to accurately screen for a wider array of arrhythmias related to discordances in a patient’s biometric data.
Regarding claims 3 and 11, Osorio further describes wherein the heart rate parameter comprises an indication of a heart rate variability and a heart rate value ([0042]), and Katra further describes wherein the arrhythmia is atrial fibrillation ([0025]). 
Regarding claims 4 and 12, Osorio further describes wherein the heart rate parameter comprises an indication of a heart rate value ([0042]), and Katra further describes wherein the arrhythmia is atrial fibrillation ([0025]). 
Regarding claims 6 and 14, Katra further describes wherein the arrhythmia is selected from a group consisting of atrial fibrillation, supraventricular tachycardia, and ventricular tachycardia ([0025]). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio in view of Shmueli, further in view of Jain et al. (US 2012/0289790 A1).  
Regarding claims 8 and 16, Osorio in view of Shmueli suggests the method according to claim 1 and the smartwatch according to claim 9, but neither Osorio nor Shmueli explicitly disclose wherein the first sensor is a gyroscope.  However, Jain also describes a method for cardiac monitoring ([0027]), including sensing biometric data of a user with a gyroscope ([0044]).  As Jain is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a gyroscope similar to that described by Jain when using the system described by Osorio and Shmueli, as doing so advantageously allows the resulting system to collect a wider array of patient biometric data in order to better correlate the data and derive a more accurate estimation of a patient’s arrhythmia status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 12-17, and 21 of U.S. Patent No. 10,638,941. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite cardiac monitoring methods comprising using a smartwatch, sensing an activity level of a user, sensing a heart rate parameter of a user, determining a discordance between the activity level and heart rate parameter, and, in response to determining the discordance, receiving and displaying ECG signals from the user.  A brief, but non-exhaustive comparison of the pending claims to the reference claims has been provided in the table below.  
U.S. Application No. 16/834,672
Pending Claims
U.S. Patent No. 10,638,941
Reference Claims
1.
A method of cardiac monitoring, comprising: sensing an activity level of a user with a first sensor of a wearable device comprising a wristlet or a smartwatch worn by the user; when the activity level is resting, sensing a heart rate parameter of the user with a second sensor of the wearable device; determining a discordance is present between the activity level value and the heart rate parameter; based on the presence of the discordance, indicating to the user, using the wearable device, a possibility of an arrhythmia being present; receiving electric signals of the user from ECG electrodes of the smartwatch; and 






displaying an ECG rhythm strip from the electric signals.
1.
A method of cardiac monitoring, comprising: sensing an activity level of a user with a first sensor on a smartwatch worn by the user; when the activity level is resting, sensing a heart rate parameter of the user with a second sensor on the smartwatch; determining, by a processing device, that a discordance is present between the activity level value and the heart rate parameter; based on the presence of the discordance, indicating to the user, using the smartwatch, a possibility of an arrhythmia being present; and receiving electric signals of the user from an electrocardiogram sensor ("ECG") on the smartwatch to confirm a presence of the arrhythmia, wherein the ECG sensor comprises a first electrode and a second electrode.

10. 
The method according to claim 1 further comprising: displaying an ECG rhythm strip from the electric signals on the smartwatch.
2. 
The method according to claim 1, wherein the heart rate parameter comprises an indication of a heart rate variability, and wherein the arrhythmia is atrial fibrillation.
2. 
The method according to claim 1, wherein the heart rate parameter comprises an indication of a heart rate variability, and wherein the arrhythmia is atrial fibrillation.
3. 
The method according to claim 1, wherein the heart rate parameter comprises an indication a heart rate variability and a heart rate value, and wherein the arrhythmia is atrial fibrillation.
3. 
The method according to claim 1, wherein the heart rate parameter comprises an indication of a heart rate variability and a heart rate value, and wherein the arrhythmia is atrial fibrillation.
4. 
The method according to claim 1, wherein the heart rate parameter comprises an indication a heart rate value, and wherein the arrhythmia is atrial fibrillation.
4. 
The method according to claim 1, wherein the heart rate parameter comprises an indication a heart rate value, and wherein the arrhythmia is atrial fibrillation.
5. 
The method according to claim 1, wherein indicating to the user further comprises: instructing the user to record an electrocardiogram ("ECG") using the wearable device.
5.
The method according to claim 1, wherein indicating to the user further comprises: instructing the user to record an ECG using the smartwatch.
6. 
The method according to claim 1, wherein the arrhythmia is selected from a group consisting of atrial fibrillation, supraventricular tachycardia, and ventricular tachycardia.
6. 
The method according to claim 1, wherein the arrhythmia is selected from a group consisting of atrial fibrillation, supraventricular tachycardia, and ventricular tachycardia.
9. 
A smartwatch, comprising: a processor; a first sensor configured to sense an activity level value of a user, wherein the first sensor is coupled to the processor; a photopletysmogram (PPG) sensor configured to sense a heart rate parameter of the user when the activity level value is resting, wherein the PPG sensor is coupled to the processor; and a non-transitory computer readable storage medium encoded with a computer program including instructions executable by the processor to cause the processor to: determine if a discordance is present between the activity level value of the user and the heart rate parameter of the user; based on the presence of the discordance, indicate to the user a possibility of an arrhythmia being present; receive electric signals of the user from ECG electrodes of the smartwatch if the possibility of an arrhythmia is indicated; and 







display an ECG rhythm strip from the electric signals.
12. 
A smartwatch, comprising: a processor; a first sensor configured to sense an activity level value of a user, wherein the first sensor is coupled to the processor; a photoplethysmogram ("PPG") sensor configured to sense a heart rate parameter of the user when the activity level value is resting, wherein the PPG sensor is coupled to the processor; an electrocardiogram ("ECG") sensor configured to sense electrical signals of a heart, wherein the ECG sensor comprises a first electrode and a second electrode, and wherein the ECG sensor is coupled to the processor; and a non-transitory computer readable storage medium encoded with a computer program including instructions executable by the processor to cause the processor to: determine if a discordance is present between the activity level value of the user and the heart rate parameter of the user; based on the presence of the discordance, indicate to the user a possibility of an arrhythmia being present; and receive electric signals of the user from the ECG sensor to confirm the presence of the arrhythmia.

21. 
The smartwatch according to claim 12, the processor further to: display an ECG rhythm strip from the electric signals.
10. 
The smartwatch according to claim 9, wherein the heart rate parameter comprises an indication of a heart rate variability, and wherein the arrhythmia is atrial fibrillation.
13. 
The smartwatch or wristlet according to claim 12, wherein the heart rate parameter comprises an indication of a heart rate variability, and wherein the arrhythmia is atrial fibrillation.
11. 
The smartwatch according to claim 9, wherein the heart rate parameter comprises an indication of a heart rate variability and a heart rate value, and wherein the arrhythmia is atrial fibrillation.
14. 
The smartwatch or wristlet according to claim 12, wherein the heart rate parameter comprises an indication of a heart rate variability and a heart rate value, and wherein the arrhythmia is atrial fibrillation.
12. 
The smartwatch according to claim 9, wherein the heart rate parameter comprises an indication of a heart rate value, and wherein the arrhythmia is atrial fibrillation.
15. 
The smartwatch or wristlet according to claim 12, wherein the heart rate parameter comprises an indication of a heart rate value, and wherein the arrhythmia is atrial fibrillation.
13. 
The smartwatch according to claim 9, wherein indicating to the user further comprises: instructing the user to record an electrocardiogram ("ECG") using the wearable device.
16. 
The smartwatch or wristlet according to claim 12, wherein indicating to the user further comprises: instructing the user to record an ECG using the ECG sensor.
14. 
The smartwatch according to claim 9, wherein the arrhythmia is selected from a group consisting of atrial fibrillation, supraventricular tachycardia, and ventricular tachycardia.
17. 
The smartwatch or wristlet according to claim 12, wherein the arrhythmia is selected from a group consisting of atrial fibrillation, supraentricular [sic] tachycardia, and ventricular tachycardia.

 
Claims 7, 8, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, and 21 of U.S. Patent No. 10,638,941, in view of Jain.  
Regarding claims 7 and 15, U.S. Patent No. 10,638,941 recites the method according to claim 1 (claims 1 and 10 of the ‘941 patent) and the smartwatch according to claim 9 (claims 12 and 21 of the ‘941 patent), but the ‘941 patent does not recite wherein the first sensor comprises an accelerometer. 
Regarding claims 8 and 16, U.S. Patent No. 10,638,941 recites the method according to claim 1 (claims 1 and 10 of the ‘941 patent) and the smartwatch according to claim 9 (claims 12 and 21 of the ‘941 patent), but the ‘941 patent does not recite wherein the first sensor comprises a gyroscope. 
However, Jain also describes a method for cardiac monitoring ([0027]), including sensing biometric data of a user with an accelerometer or a gyroscope ([0044]).  As Jain is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an accelerometer or gyroscope similar to that described by Jain when using the method or the smartwatch recited by the ‘941 patent, as doing so advantageously allows the resulting system to collect a wider array of patient biometric data in order to better correlate the data and derive a more accurate estimation of a patient’s arrhythmia status.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792